DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant remarks regarding the combination “however the McCarthy reference clearly does not show a wireless component on a support of the elevator system” page 7. 
The combination of prior art presented below teaches the alleged cited deficiency. McCarthy teaches the position of wireless devices located within an elevator shaft along a support of the elevator system. The details of the support structure are well known to one of ordinary skill in the art and for that reason not detailed in the prior art.
Yet as can be seen in the figure below by Encyclopedia Britannica show that, the shaft is part of the structural elements of support of the elevator system. 

    PNG
    media_image1.png
    657
    449
    media_image1.png
    Greyscale

Figure 1
Therefore as highlighted in the office action and remarks, the combination of the prior art teaches a wireless component on a support of the elevator system. One of ordinary skilled in the art of the time of the invention would look at the combination of the prior art and arrive at applicants claimed invention without and inventive step nor novelty as currently amended.   
All other remarks are considered yet not found persuasive. 
In order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over  by Ayano et al (U.S. 2002/0023802) in view of Ratia (US. 2018/0251338) and in further view of McCarthy (US 2015/0314984).
Regarding claim 1, Ayano discloses a wireless power transfer system for wirelessly powering a secondary wireless component using elevator car of an elevator system, the wireless power transfer system (see para 0027-0032, Fig. 3) comprising: 
a secondary wireless component in a first location, the secondary wireless component comprising a wireless electrical power receiver (see receptors 3 on floors 2 & 3, para 0005, 0007 & 0029, Fig. 3); and a wireless electrical power transceiver located along a side of the elevator car opposite the support or the wall (see feeder 4, charger 5,  cage 6 & battery 51, para 0029, Fig. 3), the wireless electrical power transceiver and the wireless electrical power receiver being in a facing spaced relationship defining a gap therebetween when the wireless electrical power transceiver is located proximate the first location (see at floor 2 and 3 para 0029, Fig. 3), wherein the wireless electrical power transceiver see feeder 4, charger 5,  cage 6 & battery 51, para 0029, Fig. 3) is configured to wirelessly transfer electrical power to the wireless electrical power receiver when the wireless electrical power transceiver is located proximate the first location (see para 0029, Fig. 3 {as the cage moves up and down it can power batteries 1 of Floors 2, 3})
However, Ayano does not disclose an elevator car energy storage system located on the elevator cart.
Ratia in the same filed teaches an elevator car energy storage system located on the elevator cart. (Fig. 1 and 4  para 0030 and 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ayano with the teachings of Ratia by having an elevator car energy storage system located on the elevator cart in order to provide a cost and weight reduction by using regenerated power (i.e potential energy) generated by the movement of the system and using said power. 
Further the combination fails to teach the specific location of the wireless power devices (i.e. a wireless component located within an elevator shaft along a support in a first location).
However, McCarthy in the same filed teaches that it known to place a wireless power device located within an elevator shaft along a support (see 106a, 106b and 106c; para 0024; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ayano with the teachings of McCarthy by having a secondary wireless component located within an elevator shaft along a support in a first location in order to provide a clean and esthetically appealing location that can also allow easy reconfiguration and malignance by concealing any visible components in blind spots (i.e. inside the elevator shaft).  
Regarding claim 4, The combination teaches wherein the secondary wireless component further comprises an energy storage device electrically connected to the wireless electrical power receiver (see battery 1, para 0027-0032, Fig. 3).
Regarding claim 5, The combination teaches wherein the secondary wireless component further comprises at least one of an input device (see hall device 2 para 0027-00323, Fig. 3) electrically powered by the energy storage device (see battery 1, para 0027-0032, Fig. 3) and an output device electrically powered by the energy storage device (see position indicator 22, para 0027-0032 and claim 2, Fig. 3).
Regarding claim 6, The combination teaches wherein the secondary wireless component is an elevator call placement device (see hall devices 2, claim 2 and para 0015, Fig. 3).
Regarding claim 7, The combination teaches wherein the secondary wireless component is an elevator indicator (see claim 2, para 0015, Fig. 3).
Regarding claim 8, The combination teaches, further comprising: a wireless electrical power transmitter located within the elevator shaft along the support or the side of the elevator system in a second location (see receptor at floor 1 para 0005, 0007, 0029, Fig. 3), wherein the wireless electrical power transmitter is configured to wirelessly transfer electrical power to the wireless electrical power transceiver system (see feeder 4, charger 5,  cage 6 & battery 51,  para 0029, Fig. 3) when the wireless electrical power transceiver is located proximate the second location (see floor 1, para 0029, Fig. 3).
Regarding claim 9, The combination teaches wherein the secondary wireless component further comprises: an energy storage device electrically connected to the wireless electrical power receiver (see battery 1 on floors 2 & 3, para 0027-0032, Fig. 3); and at least one of an input device electrically powered by the energy storage device (see hall devices 2, claim 2, para 0015 & 0027-0032, Fig. 3) and an output device electrically powered by the energy storage device, wherein the secondary wireless component is an elevator call placement device (see hall devices 2, claim 2, para 0015 & 0027-0032, Fig. 3).
Regarding claim 11, The combination teaches an elevator system, comprising a elevator car (see para 0011 & 0027-0032, Fig. 3); and a wireless power transfer system for wirelessly powering a secondary wireless component using the elevator car of the elevator system, the wireless power transfer system (see para 0027-0032, Fig. 3)  comprising: a secondary wireless component, the secondary wireless component comprising a wireless electrical power receiver (see receptors 3 on floors 2 and 3 para 0029, Fig. 3); and a wireless electrical power transceiver system (see feeder 4, charger 5, cage 6 & battery 51, para 0029, Fig. 3) located along a side of the elevator car opposite the support or the wall (see feeder 4 para 0029, Fig. 3), the wireless electrical power transceiver and the wireless electrical power receiver being in a facing spaced relationship defining a gap therebetween when the wireless electrical power transceiver is located proximate the first location (see at floor 2 and 3 para 0029, Fig. 3), wherein the wireless electrical power transceiver is configured to wirelessly transfer electrical power to the wireless electrical power receiver when the wireless electrical power transceiver is located proximate the first location (see para 0029, Fig. 3).
However, Ayano does not disclose an elevator car energy storage system located on the elevator car, the conveyance apparatus energy storage device being configured to store potential energy.
Ratia in the same filed teaches an elevator car energy storage system located on the elevator car, the conveyance apparatus energy storage device being configured to store potential energy. (Fig. 1 and 4  para 0030 and 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ayano with the teachings of Ratia by having an elevator car energy storage system located on the elevator car, the conveyance apparatus energy storage device being configured to store potential energy in order to provide a cost and weight reduction by using regenerated power (i.e potential energy) generated by the movement of the system and using said power. 
Further the combination fails to teach the specific location of the wireless power devices (i.e. located within an elevator shaft along a support or a wall in a first location).
However, McCarthy in the same filed teaches that it known to place a wireless power device located within an elevator shaft along a support or a wall (see 106a, 106b and 106c; para 0024; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ayano with the teachings of McCarthy by having a secondary wireless component located within an elevator shaft along a support or a wall in a first location in order to provide a clean and esthetically appealing location that can also allow easy reconfiguration and malignance by concealing any visible components in blind spots (i.e. inside the elevator shaft).  
Regarding claim 14, The combination teaches wherein the secondary wireless component further comprises an energy storage device electrically connected to the wireless electrical power receiver (see battery 1, para 0027-0032, Fig. 3).
Regarding claim 15, The combination teaches wherein the secondary wireless component further comprises at least one of an input device (see hall device 2, para 0027-00323, Fig. 3) electrically powered by the energy storage device (see battery 1, para 0027-0032, Fig. 3) and an output device electrically powered by the energy storage device (see position indicator 22, para 0015, 0027-0032 and claim 2, Fig. 3).
Regarding claim 16, The combination teaches wherein the secondary wireless component is an elevator call placement device (see claim 2 and para 0015, Fig. 3).
Regarding claim 17, The combination teaches wherein the secondary wireless component is an elevator indicator (see claim 2, para 0015, Fig. 3).
Regarding claim 18, The combination teaches wherein the wireless power transfer system further comprises: a wireless electrical power transmitter located within the elevator shaft along the support or the side of the elevator system in a second location see receptor at floor 1 para 0029, Fig. 3), wherein the wireless electrical power transmitter is configured to wirelessly transfer electrical power to the wireless electrical power transceiver system (see feeder 4, charger 5,  cage 6 & battery 51, para 0029, Fig. 3)) when the wireless electrical power transceiver is located proximate the second location (see at floor 1, para 0029, Fig. 3).
Regarding claim 19, The combination teaches wherein the secondary wireless component further comprises: an energy storage device electrically connected to the wireless electrical power receiver (see hall device 2 para 0027-00323, Fig. 3); and at least one of an input device electrically powered by the energy storage device (see battery 1, para 0027-0032, Fig. 3) and an output device electrically powered by the energy storage device, wherein the secondary wireless component is an elevator call placement device (see claim 2 and para 0015, Fig. 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The Examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        June 2, 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836